Citation Nr: 1017441	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for fracture, distal tibia and fibula.

(The issues of entitlement to basic eligibility for education 
benefits under the Montgomery GI Bill-Selected Reserves 
(MGIB-SR) and basic eligibility for education benefits under 
the Reserve Educational Assistance Program (REAP) are the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had service in the Army Reserves with active duty 
for training (ACDUTRA) service from February 1980 to August 
1980 and in the Army National Guard from September 1984 to 
November 1989.  The Veteran had active duty service from 
January 1990 to August 1993.  The Veteran is barred from 
receiving VA benefits for this period of service between 
January 1990 and August 1993 as his service was characterized 
as dishonorable.  

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  This 
matter was remanded in January 2009 for further development. 

The issues of entitlement to service connection for shoulder 
disability was raised by the record (specifically, in a 
statement received in April 2000).  The issue of entitlement 
to service connection for a disability due to an undiagnosed 
illness related to Persian Gulf service was raised in a 
statement received in November 2002.  Further, the issues of 
entitlement to service connection for depression, delusion, 
and paranoia have been raised in a statement received in 
February 2004.  The issue of nonservice-connected pension was 
raised in a statement received in January 2009.  The issues 
of entitlement to service connection for knee, ankle and foot 
have been raised in a statement received in April 2009.  All 
of the aforementioned issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues and they 
are referred to the AOJ (in this case, the RO) for 
appropriate action.  

As noted in the Board's January 2009 Board remand, the 
Veteran had withdrawn appellate consideration on a number of 
issues.  The Veteran had withdrawn his claim for entitlement 
to service connection for bipolar/personality disorder 
through a statement received from the Veteran's 
representative in May 2006; and the Veteran's claim of 
entitlement to waiver of compensation benefit debt for 
$6,978.60 was withdrawn by letter received in December 2007.  
In addition, in a statement received in March 2008 and in an 
additional copy received in April 2008, the Veteran stated 
that he wanted to withdraw all issues on appeal except for 
entitlement to an increased rating for fracture, distal tibia 
and fibula, currently evaluated as 20 percent disabling.  At 
the time, the Veteran had perfected appeals for entitlement 
to an earlier effective date prior to February 12, 1996 for 
the grant of service connection for right distal tibia and 
fibula fracture; entitlement to service connection for right 
knee disability, to include as secondary to the Veteran's 
service connected residuals of a fracture, distal tibia and 
fibula; entitlement to compensation under 38 U.S.C.A. § 1151 
for bipolar disorder; entitlement to service connection for 
acquired psychiatric disability, schizotypal personality 
disorder and bipolar disorder; and entitlement to TDIU.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED again to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The Board notes that, per the Veteran's request, his claim 
was remanded in January 2009 for a Board hearing.  In a 
statement received in April 2009, the Veteran stated that he 
no longer wanted a hearing before the Board.  Nevertheless, 
in other correspondence received from the Veteran in April 
and May 2009, he again requested a Board hearing.  In a 
statement received in March 2010, the Veteran requested a 
hearing before the Board at the RO.  There has been no 
subsequent correspondence from either the Veteran or his 
representative stating otherwise.    

In accordance with 38 C.F.R. § 20.700 (2009), a hearing on 
appeal will be granted to an appellant who expresses a desire 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 
2002).  Under the circumstances, this case must be returned 
to the RO so that the appellant is afforded an opportunity to 
present testimony at a Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule the Veteran for a 
hearing before the Board at the RO as 
requested in connection with his appeal.  
After the hearing is conducted, or in the 
event that the Veteran withdraws his 
hearing request or fails to report for a 
scheduled hearing, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

